Exhibit 10.1

AMENDMENT NO. 2

TO

TERM LOAN AND SECURITY AGREEMENT

This AMENDMENT NO. 2 TO TERM LOAN AND SECURITY AGREEMENT (this “Second
Amendment”), dated effective as of September 8, 2017, is entered into among
SAExploration Holdings, Inc., a Delaware corporation (“Borrower”), the
Guarantors party hereto, the Lenders party hereto, and Delaware Trust Company,
as Administrative Agent and Collateral Agent (in such capacities, the “Agent”),
and amends the Term Loan and Security Agreement dated as of June 29, 2016 (as
amended by Amendment No. 1, dated as of October 24, 2016, the “Term Loan
Agreement”), entered into among the Borrower, Guarantors, Lenders party thereto,
and Agent. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Term Loan Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders agree to amend the Term
Loan Agreement in certain respects, including to extend the Maturity Date with
respect to all Term Loans other than the Residual Loans (as defined herein);

WHEREAS, each Lender party hereto (which collectively constitute all of the
Lenders) desires to amend the Agreement to effect the changes and other
provisions described below, in each case, on the terms and conditions described
herein; and

WHEREAS, Section 15.1 of the Agreement provides that the Term Loan Agreement may
be amended, modified and waived from time to time in accordance with the terms
thereof.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

  1. Amendments.

(a) Section 1.1 of the Term Loan Agreement is hereby amended by adding the
following defined terms in correct alphabetical order:

“Applicable Premium” means, with respect to any Advance (other than Residual
Loans) on the Applicable Premium Date:

 

  (x) the present value at such Applicable Premium Date of (i) the principal
amount of such Advance being paid or repaid on said date plus (ii) all required
interest payments due on such Advance being paid or repaid through the Maturity
Date (but without giving effect to the Springing Maturity Date), but excluding
accrued but unpaid interest to such Applicable Premium Date, computed using a
discount rate equal to the Treasury Rate as of such Applicable Premium Date plus
15 basis points; over



--------------------------------------------------------------------------------

  (y) the principal amount of such Advance being paid or repaid on said date.

“Applicable Premium Date” has the meaning specified in Section 2.5(f).

“Call Premium” means on any Call Premium Date, a fee in an amount equal to
(i) 0% for the six month period beginning on the Second Amendment Effective Date
to, but not including, February 8, 2018, (ii) 1% for the succeeding six month
period beginning on February 8, 2018, to, but not including, August 8, 2018, and
(iii) 2% for the period beginning on August 8, 2018, and thereafter to, but not
including, the Maturity Date, in each case, multiplied by the principal amount
of the Advances subject to repayment or redemption on the Call Premium Date.

“Call Premium Date” has the meaning specified in Section 2.4(b).

“Exit Fee” has the meaning assigned to such term in the Second Amendment.

“Deferred Put Amount” has the meaning assigned to such term in the Second
Amendment.

“Initial Put Amount” has the meaning assigned to such term in the Second
Amendment.

“Residual Loans” shall mean the Advances identified on Schedule 1 attached to
the Second Amendment.

“Second Amendment” means Amendment No. 2 to the Term Loan and Security
Agreement, dated as of the Second Amendment Effective Date, among the Borrower,
the Guarantors party thereto, the Lenders party thereto, and the Agent.

“Second Amendment Effective Date” means September 8, 2017, subject to the
satisfaction of the conditions to effectiveness set forth in paragraph 2 of the
Second Amendment.

“Springing Maturity Date” has the meaning assigned to such term in
Section 2.5(a).

“Treasury Rate” means, as of any Applicable Premium Date, the yield to maturity
as of such Applicable Premium Date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to the Applicable Premium Date (or, if such Statistical
Release is no longer published, any publicly available source of similar market
data)) most nearly equal to the period from the Applicable Premium Date to the
Maturity Date; provided, however, that if the then remaining term of the Advance
to the Maturity Date is not equal to the constant maturity of a United States
Treasury security for which a weekly average yield is given, the Treasury Rate
shall be obtained by linear interpolation (calculated to the nearest one-twelfth
of a year) from the weekly average yields of United States Treasury securities
for which such yields are given, and provided, further, that if the period from
the Applicable Premium Date to the Maturity Date is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

(b) Section 1.1 of the Term Loan Agreement is hereby amended by adding after the
reference to “ten percent (10%) per year” in the definition of “Interest Rate”
the words “until the Second Amendment Effective Date, ten and one-half percent
(10.5%) per year

 

2



--------------------------------------------------------------------------------

for the six month period beginning on the Second Amendment Effective Date to,
but not including, February 8, 2018, eleven and one-half percent (11.5%) per
year for the succeeding six month period beginning on February 8, 2018, to, but
not including, August 8, 2018, and twelve and one-half percent (12.5%) per year
for the period beginning on August 8, 2018 and thereafter; provided that the
Residual Loans shall continue to accrue interest at a rate of ten percent
(10%) per year on and after the Second Amendment Effective Date until such
Residual Loans have been paid in full.”

(c) Section 2.4(b) of the Term Loan Agreement shall be amended by (x) adding the
words, “other than as provided in the next sentence, in Section 2.5(e) and in
Section 2.12 hereof” before the period at the end of the first sentence thereof
and (y) inserting the following after the first sentence thereof: “The Borrower
may also prepay the principal amount of the Advances within five (5) Business
Days of receipt of any Net Issuance Proceeds from any sale or issuance of equity
securities by any Loan Party, with any such prepayment being accompanied with
the Call Premium, together with any interest accrued on the principal amount
being prepaid (such prepayment date, together with any prepayment date under the
second sentence of Section 2.5(e), the “Call Premium Date”).”

(d) Section 2.4(d)(i) of the Term Loan Agreement shall be amended by adding the
words, “including the Exit Fee, the Deferred Put Amount, the Initial Put Amount,
the Call Premium and/or the Applicable Premium, as applicable,” after the word
“fees” in clause THIRD thereof.

(e) Section 2.5(a) of the Term Loan Agreement shall be amended by (x) replacing
the word “Advances” in the first sentence thereof with “Residual Loans,”
(y) replacing “(the “Maturity Date”) with “(the “Residual Loans Maturity Date”)
in the first sentence thereof and (z) adding the following sentence at the end
thereof: “Subject to Section 2.9, the principal amount of the Advances (other
than the Residual Loans), together with all interest and fees due thereon, shall
be paid in full in cash on January 2, 2020 (the “Maturity Date”), except that if
any New Senior Notes or Existing Notes remain outstanding as of 5:00 pm (New
York time) on December 28, 2018, then, unless otherwise consented to by the
Required Lenders, the Maturity Date shall become January 2, 2019 (the “Springing
Maturity Date”).”

(f) Section 2.5(c) of the Term Loan Agreement shall be amended by inserting the
words, “together with, in the case of Advances (other than Residual Loans), the
Applicable Premium” after the word “Advances” in clause (B) thereof.

(g) Section 2.5(e) of the Term Loan Agreement is hereby amended and restated as
follows:

“Alaska Tax Credits. Subject to the Intercreditor Agreement and
Section 2.5(g)(ii), within five (5) Business Days after receipt by any Loan
Party or any Subsidiary of any Loan Party of any payment or monetization with
respect to the Alaska Tax Credits in excess of $15,000,000 (for periods prior to
the Second Amendment Effective Date) and no less than one hundred percent
(100%) of all such receipts (for periods on or after the Second Amendment
Effective Date), Borrower shall deliver, or cause to be delivered, to the Agent
an amount equal to such payment or monetization for application to the Advances
in accordance with Section 2.5(g). Any prepayment due on or after the Second
Amendment Effective Date under this Section 2.5(e) shall be accompanied with the
Call Premium, together with any interest accrued on the principal amount being
prepaid.”

 

3



--------------------------------------------------------------------------------

(h) “Section 2.5(f) shall be replaced in its entirety with the following:

“In the event that any acceleration of the Advances (other than the Residual
Loans) occurs (and is not rescinded) or the Advances (other than the Residual
Loans) are otherwise paid in full or become due and payable prior to maturity,
including as a result of a mandatory or optional prepayment (other than a
prepayment under the second sentence of Section 2.4(b) or Section 2.5(e)), the
Springing Maturity Date, an Event of Default (including, without limitation, an
Event of Default specified in Section 9.4 or Section 9.5 hereof) or the
occurrence of the Termination Date (any such date, an “Applicable Premium
Date”), the Applicable Premium shall be immediately due and payable (subject to
rescission, in the event that the underlying acceleration is rescinded) on the
principal amount so prepaid, accelerated or that has become or is declared to be
due and payable, and such Applicable Premium shall constitute part of the
Obligations; provided that in no event shall the Applicable Premium become due
hereunder if the Residual Loans are voluntarily repaid in full prior to the
Residual Loans Maturity Date. On any Applicable Premium Date, the Applicable
Premium shall be payable, along with the principal of, and any accrued and
unpaid interest on, the Advances payable on such Applicable Premium Date.

(i) Section 2.5(g)(i) of the Term Loan Agreement is hereby amended by replacing
the words “Section 2.5(c) or Section 2.5(e)” with “Section 2.5(c), (e) or (f).”

(j) Section 2.12 of the Term Loan Agreement is hereby amended by inserting the
following after the first sentence thereof: “The Borrower shall also pay to the
Lenders entitled thereto (i) the Initial Put Amount and the Deferred Put Amount,
if any, on the terms set forth in paragraph 7 of the Second Amendment, (ii) the
Exit Fee on the terms set forth in paragraph 3 of the Second Amendment and
(iii) as applicable, the Call Premium or Applicable Premium in accordance with
Section 2.5 hereof.”

(k) Section 10.1(a)(i) of the Term Loan Agreement is hereby amended by inserting
after the word “Obligations” in both places in which it appears the following:
“including any fees and premiums provided for under Section 2.5 and Section 2.12
hereof.”

2. Conditions to Effectiveness of Amendment. This Second Amendment shall become
effective (the “Second Amendment Effective Date”) as of the date first set forth
above upon receipt by the Agent of the following:

(a) counterparts of this Second Amendment duly executed and delivered by the
Borrower, the Guarantors, the Agent and all of the Lenders;

(b) payment of (i) all reasonable actual costs, out-of-pocket fees and expenses
of the Agent and the Lenders invoiced and owing in connection with this Second
Amendment or pursuant to the terms of the Term Loan Agreement (including,
without limitation, attorneys’ fees), (ii) the Amendment Fee (as defined below),
(iii) the Initial Put Amount (as defined below) and (iv) an amendment fee in the
amount of $2,500, payable to the Agent for its own account;

 

4



--------------------------------------------------------------------------------

(c) the Master Assignment Agreement (as defined below) duly executed and
delivered by the Lenders party thereto as assignees or assignors thereunder, as
applicable, together with payment to the Agent for its own account of a master
assignment fee in the amount set forth in the Agent’s fee letter, dated as of
June 29, 2016 (on the same basis as the fee paid in connection with the master
assignment and assumption agreement described in Section 14.2(c) of the Term
Loan Agreement); and

(d) such other documents, instruments and agreements reasonably deemed necessary
or desirable by the Agent or the Required Lenders with respect to the matters
contemplated hereby, including an opinion of counsel to the Loan Parties in form
and substance reasonably acceptable to the Agent and the Required Lenders.

3. Payment of Expenses. The Borrower agrees to reimburse the Agent and the
Lenders party hereto for all of their out-of-pocket costs and reasonable
expenses (including attorneys’ fees) incurred in connection with this Second
Amendment. In addition, on the Second Amendment Effective Date, the Borrower
shall pay to the Lenders party hereto an amendment fee in cash in the aggregate
amount of $300,000 (the “Amendment Fee”), with such Amendment Fee being
allocated among the Lenders party hereto on a pro rata basis based upon the
outstanding Advances (but excluding the Residual Loans) of such Lenders as of
the Second Amendment Effective Date and after giving effect to the assignments
contemplated by the Master Assignment Agreement. The Borrower shall also pay an
exit fee (the “Exit Fee”) to the Lenders in an aggregate amount equal to
$300,000 on the earlier of the date the Advances have been paid in full and the
Termination Date, with such Exit Fee being allocated among the Lenders on a pro
rata basis based upon the outstanding Advances (but excluding any Residual
Loans) due to them immediately prior to such payment date.

4. Consent. Notwithstanding anything in the Loan Documents to the contrary, each
Lender party hereto hereby acknowledges, consents and agrees (x) that the
Borrower may repay the Residual Loans in full in cash on or prior to the
Residual Loans Maturity Date, without having to make a pro rata payment on
account of the other Advances then outstanding, (y) to the amendment of
Section 2.5(a) of the Term Loan Agreement as provided herein and (z) to the
payment of the various fees, the Applicable Premium and Call Premium, in each
case, as applicable and as contemplated by the Second Amendment.

5. Representations and Warranties; Survival. Each Loan Party represents and
warrants to the Agent and each Lender that as of the Second Amendment Effective
Date and after giving effect to this Second Amendment: (a) each Loan Party party
hereto has the power and authority to execute this Second Amendment and to
perform its obligations under this Second Amendment and the Loan Documents as
amended hereby, (b) each Loan Party has taken all necessary steps to authorize
the execution, delivery and performance of this Second Amendment and the Loan
Documents, as amended hereby, (c) this Second Amendment and the Loan Documents
as amended by the Second Amendment constitutes the legal, valid and binding
obligation of each Loan Party party thereto, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, (d) no Default or Event of Default shall have occurred and be

 

5



--------------------------------------------------------------------------------

continuing and (e) all representations and warranties contained in the Loan
Documents and in this Second Amendment are true and correct in all material
respects with the same effect as though made on and as of the date hereof
(except to the extent such representations and warranties relate to a specified
prior date, then as of such prior date). In addition, each such representation
and warranty shall survive the execution and delivery of this Second Amendment,
and no investigation by the Agent or any Lender shall affect the representations
and warranties or the right of the Agent or any Lender to rely upon them.

6. Reference to and Effect on the Agreement. On and after the Second Amendment
Effective Date, each reference in the Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Agreement, and
each reference in each of the Loan Documents to “the Agreement,” “thereunder,”
“thereof” or words of like import referring to the Agreement, shall mean and be
a reference to the Term Loan Agreement, as amended by this Second Amendment. The
Term Loan Agreement and each of the other Loan Documents, except as specifically
amended by this Second Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. This Second
Amendment shall constitute a Loan Document. Without limiting the generality of
the foregoing, the Borrower and the Guarantors hereby acknowledge and confirm
that all obligations, liabilities and indebtedness of the Loan Parties under the
Loan Documents constitute “Obligations” under and as defined in the Term Loan
Agreement and are secured by and entitled to the benefits of the Term Loan
Agreement and the other Loan Documents and the Loan Parties hereby ratify and
confirm the grant of the liens and security interests in the Collateral in favor
of the Agent, for the benefit of itself and the Lenders, pursuant to the Term
Loan Agreement and the other Loan Documents, as security for the Obligations.
The execution, delivery and effectiveness of this Second Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

7. Put Option. Subject to the Second Amendment Effective Date, the Borrower has
heretofore requested that certain Lenders party hereto (the “Assignees”)
purchase and assume a portion of the Advances (the “Assigned Loans”) of certain
other Lenders party hereto (the “Assignors”) as further described in, and in
accordance with the terms of, a Master Assignment and Assumption Agreement in
substantially the form attached hereto as Exhibit A (the “Master Assignment
Agreement”), and, for the avoidance of doubt, the extension of the Maturity Date
contemplated by this Second Amendment shall be effective as to the Assigned
Loans upon the effectiveness of such assignments. On the Second Amendment
Effective Date, but subject to the effectiveness of the assignments contemplated
by the Master Assignment Agreement, each Assignee shall be entitled to a put
premium equal to three percent (3%) percent of the principal amount of the
Advances of the Assignors assigned to it under the Master Assignment Agreement
(the “Put Premium”). The Put Premium shall be payable in two equal installments,
the first of which is due and payable on the Second Amendment Effective Date
(the “Initial Put Amount”), with the balance (the “Deferred Put Amount”) payable
on the earlier of the date the Advances have been paid in full and the
Termination Date. Upon the Second Amendment Effective Date and after giving
effect to the assignments contemplated by the Master Assignment Agreement, the
Lenders shall hold Advances in the amounts set forth on Annex III thereto.

 

6



--------------------------------------------------------------------------------

8. Confirmation of Compliance with Section 15.1 of the Agreement. The Borrower
and the Lenders party hereto hereby confirm that all of the actions required to
be taken by the Lenders and Borrower pursuant to Section 15.1 of the Agreement
have been taken in accordance with the provisions of such Section.

9. Execution in Counterparts. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Second Amendment by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Second Amendment.

10. Miscellaneous. The Agent shall be authorized to treat the Residual Loans and
the Advances (other than the Residual Loans) as two separate loan facilities
under the Loan Documents for administrative purposes, including for purposes of
distributing payments and notices with respect to Residual Loans and Advances
(other than Residual Loans).

11. Direction. Each of the Lenders party hereto (which collectively constitute
all of the Lenders) hereby (i) authorizes and directs the Agent to execute and
deliver this Second Amendment, and (ii) acknowledges and agrees that (x) the
foregoing directed action constitutes a direction from all of the Lenders under
Section 17 of the Agreement, (y) Sections 11.3, 17.3, 17.5, and 19.9 of the
Agreement and all other rights, protections, privileges, immunities,
exculpations, and indemnities afforded to the Agent under the Loan Documents
shall apply to any and all actions taken or not taken by the Agent in accordance
with such direction, and (z) the Agent may conclusively rely upon (and shall be
fully protected in relying upon) the Register in determining such Lender’s
ownership of the Advances and unused Commitments on and as of the date hereof.
Each undersigned Lender hereby severally represents and warrants to the Agent
that, on and as of the date hereof, it is duly authorized to enter into this
Second Amendment.

12. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Amendment to be duly executed and delivered as of the date first written
above.

 

BORROWER: SAEXPLORATION HOLDINGS, INC. By:   /s/ Brent Whiteley   Name: Brent
Whiteley   Title: CFO, General Counsel & Secretary

 

OTHER LOAN PARTIES: SAEXPLORATION, INC. By:   /s/ Brent Whiteley   Name: Brent
Whiteley   Title: CFO, General Counsel & Secretary

 

SAEXPLORATION SUB, INC. By:   /s/ Brent Whiteley   Name: Brent Whiteley   Title:
CFO, General Counsel & Secretary

 

NES, LLC By:   /s/ Brent Whiteley   Name: Brent Whiteley   Title: CFO, General
Counsel & Secretary

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SAEXPLORATION SEISMIC SERVICES (US), LLC By:   /s/ Brent Whiteley   Name: Brent
Whiteley   Title: CFO, General Counsel & Secretary

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AND COLLATERAL AGENT: DELAWARE TRUST COMPANY By:   /s/ Thomas
Musarra   Name: Thomas Musarra   Title: Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

THE LENDERS: WBOX 2015-7 LTD. By:   /s/ Mark Strefling   Name: Mark Strefling  
Title: CEO

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BLUEMOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P. By: BlueMountain Capital
Management, LLC, its Investment Manager By:   /s/ David M. O’Mara   Name: David
M. O’Mara   Title: Deputy General Counsel

 

BLUEMOUNTAIN MONTENVERS MASTER FUND SCA SICAV-SIF. By: BlueMountain Capital
Management, LLC, its Investment Manager By:   /s/ David M. O’Mara   Name: David
M. O’Mara   Title: Deputy General Counsel

 

BLUEMOUNTAIN KICKING HORSE FUND L.P. By: BlueMountain Capital Management, LLC,
its Investment Manager By:   /s/ David M. O’Mara   Name: David M. O’Mara  
Title: Deputy General Counsel

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P. By: BlueMountain Capital Management, LLC,
its Investment Manager By:   /s/ David M. O’Mara   Name: David M. O’Mara  
Title: Deputy General Counsel

 

BLUEMOUNTAIN SUMMIT TRADING L.P. By:   /s/ David M. O’Mara   Name: David M.
O’Mara   Title: Deputy General Counsel

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY INSTITUTIONAL FUND TRUST HIGH YIELD PORTFOLIO By:   MORGAN
STANLEY INVESTMENT MANAGEMENT INC., as its Investment Advisor   By:   /s/ Kim W.
Cross     Name: Kim W. Cross     Title: Managing Director

 

MORGAN STANLEY GLOBAL FIXED INCOME OPPORTUNITIES FUND By:   MORGAN STANLEY
INVESTMENT MANAGEMENT INC., as its Investment Advisor   By:   /s/ Kim W. Cross  
  Name: Kim W. Cross     Title: Managing Director

 

SUNSUPER SUPERANNUATION FUND By:   MORGAN STANLEY INVESTMENT MANAGEMENT INC., as
its Investment Advisor   By:   /s/ Kim W. Cross     Name: Kim W. Cross    
Title: Managing Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

ARISTIDES FUND LP By:   /s/ Christopher M. Brown   Name: Christopher M. Brown  
Title: Managing Member of the General Partner

 

ARISTIDES FUND QP, LP By:   /s/ Christopher M. Brown   Name: Christopher M.
Brown   Title: Managing Member of the General Partner

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

TEGEAN MASTER FUND, LTD. By:   /s/ Joseph N. Levy   Name: Joseph N. Levy  
Title: Chief Financial Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

AMZAK CAPITAL MANAGEMENT, LLC By:   /s/ Samuel Barker   Name: Samuel Barker  
Title: Senior Fixed Income Analyst

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

MR. JOHN PECORA By:   /s/ John Pecora

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SPECULATIVE SEISMIC INVESTMENTS LLC By:   /s/ Jeff Hastings   Name: Jeff
Hastings   Title: Managing Member

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Lender

   Principal Amount
of Residual Loans  

Aristedes Fund LP

   $ 407,091.07  

Aristedes Fund QP LP

     87,551.79  

Morgan Stanley Global Fixed Income Opportunity Fund

     166,667.00  

Morgan Stanley Institutional Fund Trust High Yield

     250,000.00  

Sunsuper Superannuation Fund

     83,333.00  

TOTAL

   $ 994,642.86  